Citation Nr: 0807288	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a laminectomy, discectomy at 
L4-5.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder with depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Atlanta, Georgia in which the RO 
determined that new and material evidence sufficient to 
reopen the appellant's previously denied claims of 
entitlement to service connection for (1) residuals of a 
laminectomy, discectomy at L4-5 (hereinafter referred to as a 
"back disorder"), 
(2) post-traumatic stress disorder ("PTSD") and (3) a 
bilateral knee condition had not been submitted.  The 
appellant, who had active service from September 11, 1973 to 
October 24, 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in April 2007.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision issued in April 1996 and 
confirmed in July 1997 determined that new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disorder had not 
been submitted. 

3.  An unappealed rating decision issued in April 1996 and 
confirmed in July 1997 denied service connection for a mental 
disorder to include PTSD. 

4.  The evidence received since the July 1997 confirmed 
rating decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims of 
entitlement to service connection for a back disorder or for 
PTSD with depression; and does not raise a reasonable 
possibility of substantiating those claims.  

5.  On April 25, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for a bilateral knee condition was 
requested.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied entitlement to 
service connection for a back disorder and for PTSD is a 
final decision. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).



2.  The evidence received since the July 1997 rating decision 
is new but not material; and therefore the appellant's claim 
of entitlement to service connection for a back disorder is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  The evidence received since the July 1997 rating decision 
is new but not material; and therefore the appellant's claim 
of entitlement to service connection for PTSD with depression 
is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
a bilateral knee condition have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's request to reopen her 
previously denied claims of entitlement to service connection 
for a back disorder and PTSD with depression, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claims, letters 
dated in January 2003 and August 2003 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims.  The January 2003 and August 2003 letters informed 
the appellant that new and material evidence was needed to 
reopen her previously denied service connection claims; and 
asked the appellant to send the information to VA. See 
January 2003 letter from the RO to the appellant (VCAA letter 
sent in response to the appellant's request to reopen her 
back disorder claim); August 2003 letter from the RO to the 
appellant (VCAA letter sent in response to the appellant's 
request to reopen her PTSD claim); Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(Pelegrini II).  Specifically, the 
letters informed the appellant of the need for evidence that 
showed: (1) the appellant experienced an in-service 
incurrence or aggravation of an injury or disease, (2) 
medical evidence of a current disability, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. January 2003 letter, p. 1; 
August 2003 letter, p. 5.  The letters went on to refer the 
appellant to the previous rating decisions that denied 
service connection for her back disorder claim and her claim 
for PTSD. January 2003 letter, p. 2; August 2003 letter, p. 
2.  Both letters explained to the appellant what evidence 
constituted new and material evidence.  Specifically, they 
notified the appellant that new evidence included evidence 
that had never been submitted to VA and was not cumulative, 
namely, evidence reiterative of that already of record.  The 
letters also indicated that material evidence was evidence 
that bore directly and substantially upon the issues on 
appeal. Id.  Based upon the foregoing, the Board finds that 
the appellant was essentially advised of the basis for the 
previous denials of her service connection back disorder and 
PTSD claims and of what constituted new and material evidence 
to reopen her claims. Id.  In addition, the above-referenced 
letters advised the appellant of what type of evidence to 
submit in support of her claims, the type of information that 
the RO needed from her, as well as VA's duty to assist in 
obtaining that evidence.  Finally, the letters also 
essentially instructed the appellant to submit any relevant 
evidence in her possession in support of her claims.  

The Board acknowledges that in the present case, the ultimate 
basis of the denial of the appellant's claims was not 
provided to the appellant until the December 2003 rating 
decision and the September 2004 Statement of the Case.  
However, while this information was not provided prior to the 
rating determination, no harm has resulted to the appellant 
because she had actual knowledge of what was necessary to 
reopen her claims.  In this regard, the Board observes that 
if there is VCAA deficiency involving an appellant's claim 
(i.e., VCAA error), this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial. See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the appellant was allowed a meaningful opportunity to 
participate in the adjudication of her claims.  Throughout 
these proceedings, the appellant and her representative have 
discussed the application of VA laws and regulations 
regarding the information and evidence that was necessary to 
substantiate the appellant's  claims. See October 2003 
argument; April 2007 BVA hearing transcript.  In fact, the 
appellant's representative argued that changes in VA 
regulations pertaining to claims involving pre-existing 
conditions, the application of the presumption of soundness 
and the theory of aggravation entitled the appellant to 
relief in terms of reopening her back disorder claim without 
having to submit new and material evidence. See 
representative's October 2003 argument.  In light of these 
statements and arguments, the Board concludes that the 
appellant had actual knowledge of the pertinent laws and 
regulations related to reopening her previously denied claims 
and understood the basis of the prior denials of her claims, 
thus curing any potential notice defect with regards to her 
current claims. 

Lastly, the Board notes for the record that prior to the 
certification of the appellant's appeal, the RO notified the 
appellant of the Dingess/Hartman v. Nicholson case, to 
include an explanation of disability ratings and effective 
dates. See March 2006 letter from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against reopening the 
appellant's claims, any questions as to the appropriate 
disability rating or effective date to be assigned to those 
claims are rendered moot, and no further notice is needed. 
Id.  

B.  New and material evidence to reopen a previously denied 
back disorder claim

The appellant's request for service connection for a back 
disorder has previously been considered and denied in several 
rating decisions dated in March 1974, August 1975, September 
1977, November 1991, April 1996 and July 1997. See also BVA 
decisions dated in December 1974 and August 1978.  In 
evaluating the appellant's original claim, the RO reviewed 
the appellant's claims file, to include her service medical 
records.  After doing so, the RO determined that the 
appellant had a back condition that existed prior to service 
that was not aggravated during service.  Therefore, service 
connection was denied. See March 1974 rating decision.  The 
appellant appealed the March 1974 decision to the Board; and 
the Board affirmed the denial of service connection. See 
December 1974 BVA decision; 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 20.1105 (2007).  The appellant did not 
appeal the Board's decision and it became final.  Rather, she 
attempted to reopen her claim on several occasions, without 
success. See rating decisions dated in August 1975, September 
1977, November 1991, April 1996 and July 1997.  

In regards to the appellant's most recent attempts to reopen 
her back disorder claim, the Board observes that the 
appellant submitted a Notice of Disagreement to an April 1996 
rating decision in which the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
submitted. See December 1996 statement from the appellant.  
In addition to this statement, new VA medical records were 
associated with the claims file.  As such, the RO reviewed 
these records and prepared a new rating decision in July 1997 
that confirmed its previous determination not to reopen the 
appellant's claim.  The RO also prepared and supplied the 
appellant with a Statement of the Case that same month. See 
July 1997 Statement of the Case.  The appellant did not 
submit a Substantive Appeal to the RO in response to the July 
1997 Statement of the Case.  As such, the July 1997 rating 
decision became final; and is the most recent final rating 
decision applicable to this claim. 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

The basis of the present appeal is the appellant's 
application to reopen her back disorder claim that was 
received by VA in January 2003.  As a general rule, a claim 
shall be reopened and reviewed only if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for the evidence to be sufficient to reopen a 
previously denied claim, the evidence must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened. Smith v. West, 
12 Vet. App. 312 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  To 
show entitlement to service connection, the record must 
contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, new evidence associated with the claims file 
since the July 1997 rating decision consists of (1) VA 
medical records dated from August 1997 to March 2003, (2) 
private medical records dated in November 1974, (3) Social 
Security Administration records, (4) statements from the 
appellant and (5) the appellant's April 2007 testimony before 
the Board.  In addition, the appellant submitted a copy of an 
October 1973 service medical record and a May 1972 private 
medical record in support of reopening her claim.  However, a 
review of the record on appeal reveals that these documents 
were already of record and had been considered by the RO 
prior to its September 1977 rating decision.  As such, they 
are neither new nor material to the appellant's claim and 
will not be discussed in the analysis below.  

The appellant's VA medical records are new evidence in that 
they were not in existence at the time the appellant's claim 
was initially evaluated; however, these records are not 
material to the appellant's claim since they essentially 
contain the same information provided in other medical 
records associated with the claims file (i.e. that the 
appellant has a back disorder for which she is presently 
receiving medical treatment) that were considered by the RO 
in its prior rating decisions. See VA medical records dated 
in December 1997 (appellant seen for complaints of lower back 
pain), September 2002 (appellant seen for a neurology 
clinical consult, after which she underwent an EMG that 
revealed she had Left S1 radiculopathy) and October 2002 
(appellant underwent an MRI of the lumbar spine).  The 
November 1974 private medical records and Social Security 
Administrative records are also new evidence since the 
records were not previously associated with the claims file.  
However, these records are not material to this particular 
claim since they primarily focus on the appellant's diagnoses 
of and treatment for mental health disorders rather than 
provide any pertinent evidence related to the appellant's 
back condition.  

As to the appellant's statements and hearing testimony, the 
Board finds this evidence to be new but cumulative and not 
material since it also essentially contains the same 
information provided by the appellant in arguing her previous 
claims, specifically the appellant's allegations that her 
pre-existing back disorder was aggravated during service. See 
April 1993 statement in support ("Once again, I am filing 
for service connection for an aggravated pre-existing 
condition . . .).  The appellant has not submitted any new 
and material evidence to support her claim that her pre-
existing back disorder permanently worsened as a result of 
her physical training in service or competent medical 
evidence indicating that her pre-existing back disorder was 
aggravated during service.  While it is clear from the 
appellant's statements and testimony that she believes her 
back disorder permanently worsened during service as a result 
of her activities in service, such statements do not 
constitute competent evidence sufficient to reopen her claim. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Laymen do 
not have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of a disorder).  

In sum, the evidence listed above neither (1) corroborates 
the appellant's previously considered assertions that she 
permanently aggravated her pre-existing back disorder as a 
result of her activities during service nor (2) provides 
competent medical evidence linking the appellant's activities 
in service to an aggravation of her pre-service back 
condition.  As such, the Board finds that there is no 
reasonable possibility of the substantiation of the 
appellant's claim. 38 C.F.R. § 3.156(a); see also 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Accordingly, the appellant's VA 
medical records, private medical records, Social Security 
Administration records, statements and testimony do not 
constitute new and material evidence sufficient to reopen her 
claim of entitlement to service connection for a back 
disorder. 

In making this decision, the Board has considered an argument 
proposed by the appellant's representative that her back 
disorder claim be reopened on the basis of changes in VA 
regulations pertaining to claims involving pre-existing 
conditions, the application of the presumption of soundness 
and the theory of aggravation. See representative's October 
2003 argument.  Currently, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 U.S.C.A. §§ 1111, 1131, 1132; 38 
C.F.R. § 3.304(b).  VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  Effective 
May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect the change in the interpretation of the 
statute governing the presumption of sound condition.  The 
final rule conforms to Federal Circuit precedent Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), and applies 
to claims that were pending on or filed after May 4, 2005.  
As the appellant's case was pending as of that date, the 
amendment applies.

As previously stated, the new regulation states that where a 
defect was not noted at the time of enlistment, VA must 
demonstrate by clear and unmistakable evidence that the 
disease or injury existed prior to service and that it was 
not aggravated by service.  However, in this case, the 
presumption of soundness is not at issue since the 
appellant's enlistment examination clearly noted that a 
clinical evaluation of her spine was abnormal and that the 
appellant underwent a pre-service laminectomy. March 1973 
report of medical examination; 38 U.S.C.A. § 1111.  Thus, the 
only question that needed to be decided in the appellant's 
initial rating decision was whether her pre-service back 
disorder was aggravated during service and, if so, whether 
the condition increased in severity beyond the natural 
progression of the disorder. 38 C.F.R. § 3.306.  A review of 
the March 1974 rating decision and, more importantly, the 
Board's December 1974 BVA decision reveal that the 
appellant's claim was analyzed pursuant to the appropriate 
regulations. December 1974 BVA decision, p. 3; see also 
August 1978 BVA decision, pgs. 3-4.  As such, the Board finds 
the representative's argument to be unpersuasive.       

Additionally, as a general matter, the Board observes that in 
circumstances wherein a change in law provides a new basis 
for entitlement to a benefit sought for which a claim has 
previously denied (i.e., through the liberalization of the 
requirements for entitlement to that benefit), a veteran may 
obtain de novo review of that prior decision without having 
to meet the "new and material" evidence requirement. Spencer 
v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  However, in Routen 
v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998), the Circuit 
Court determined that the change in the evidentiary 
presumption requiring VA to clearly rebut the presumption of 
soundness, including establishing the absence of in-service 
aggravation under 38 C.F.R. § 3.306(b), was a procedural 
rule, not a substantive change in law. See also Hicks v. 
West, 12 Vet. App. 86, 91 (1998).  The Circuit Court based 
its conclusion on the fact that the modification did not 
create a new cause of action since a new basis of entitlement 
was not created.  For similar reasons, any change in law 
manifested by the new aforementioned regulations is 
procedural and not substantive in nature, as there is no new 
cause of action created.  Therefore, even if the presumption 
of soundness were applicable in this case, the appellant 
would not be able to circumvent the "new and material" 
requirements.  Thus, to reopen her claim, she needs to 
present new and material evidence that relates to an 
unestablished fact necessary to substantiate her claim, 
namely evidence (1) supporting her previously-considered 
assertions that the injury she experienced in service 
permanently worsened her pre-existing back condition and (2) 
medical evidence of a nexus between her current back 
disability and the injury in service.  No such evidence has 
been presented in this case.  Rather, the appellant has 
continued to proceed with essentially the same evidence (i.e. 
a currently diagnosed back disability) and the same theory of 
the case (i.e. that she aggravated her pre-existing back 
disorder in service) that was evaluated by the RO in its 
previous rating decisions.   

Since no new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
back disorder has been presented in this case, the 
appellant's claim will not be reopened and the appeal will be 
denied. 

C.  New and material evidence to reopen a claim for PTSD with 
depression

In addition to the foregoing, the appellant has also 
requested that a previously denied claim of entitlement to 
service connection for PTSD with depression be reopened.  
Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of the Diagnostic 
and Statistical Manual for Mental Disorders/DSM-IV); 
(2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  Absent a showing of 
all three PTSD service connection elements, service 
connection must generally be denied.

In this case, the record reveals that the appellant was 
originally denied service connection for a mental disorder to 
include PTSD in the April 1996 rating decision referenced 
above.  In denying the appellant's claim, the RO reviewed the 
entire claims file and found that while the appellant had 
mental health diagnoses that included PTSD based upon pre-
service stressor events, there was no evidence of record 
indicating that the appellant experienced a traumatic event 
in service that could be related to her diagnosis of PTSD.  
In addition, service connection was denied on the basis that 
the appellant did not qualify for presumptive service 
connection for other psychoses under the provisions of 
38 C.F.R. § 3.309 since she served only 44 days on active 
duty.  After the appellant submitted additional evidence in 
support of her claim with a December 1996 notice of 
disagreement, the RO affirmed its denial of service 
connection in the July 1997 rating decision referenced above.  
Thereafter, the RO supplied the appellant with a Statement of 
the Case.  The appellant did not submit a Substantive Appeal.  
As such, the July 1997 rating decision became a final 
decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 
20.1104.  

The appellant essentially requested that her claim of 
entitlement to service connection for PTSD with depression be 
reopened in January 2003 on the basis of new medical 
evidence.  As discussed above, the new evidence associated 
with the claims file since the July 1997 rating decision 
consists of (1) VA medical records dated from August 1997 to 
March 2003, (2) private medical records dated in November 
1974, (3) Social Security Administration records, (4) 
statements from the appellant and (5) the appellant's April 
2007 testimony before the Board.  Unfortunately, the Board 
finds that this evidence is not material to the present claim 
as it is essentially cumulative of evidence already of 
record, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim, and fails to raise a 
reasonable possibility of substantiating the claim.    

Specifically, the Board observes that the appellant's VA 
medical records, private medical records and Social Security 
Administration records reveal that she has been diagnosed 
post-service with mental health disorders that include PTSD, 
depression NOS, hysterical personality disorder with anxiety 
and depressive features, anxiety disorders and affective 
disorders.  This information is not material to the 
appellant's claim in light of the fact that pre-1997 private 
and VA medical records contained in the claims file reveal 
similar mental health diagnoses; and these diagnoses were 
taken into consideration in evaluating the appellant's claim 
in April 1996 and July 1997.  The Board observes that other 
than a September 1997 VA counseling psychology report (that 
will be discussed in more detail below), the new medical 
evidence does not provide credible supporting evidence that 
the appellant experienced an in-service stressor event that 
can be or has been associated with her PTSD or that she 
developed depression during her brief period of service that 
can be associated with her activities during service.  
Therefore, this evidence does not provide a sufficient basis 
upon which to reopen the appellant's claim.    

In regards to the September 1997 counseling report referenced 
above, the Board acknowledges that it contains a VA medical 
opinion from a psychologist who opines that "it is highly 
plausible that [the appellant's] PTSD began from her military 
experiences."  However, the Board finds the medical opinion 
not to be material evidence sufficient to reopen the 
appellant's claim since it is clearly based upon an 
uncorroborated history provided solely by the appellant and 
does not mention or reference consideration of the very 
serious pre-service stressor events upon which the 
appellant's previous diagnosis of PTSD was based. See VA 
hospital records dated from May 1992 to June 1992 (appellant 
diagnosed with PTSD based upon stressor events that occurred 
during the appellant's childhood and adolescent years).  
Further, the examiner did not report exposure in service to a 
traumatic event or events in which the person was exposed to 
actual or threatened death or serious injury and the person's 
response involved intense fear, helplessness, or horror in 
connection with the reported stressors.  See DSM-IV § 309.81 
(A diagnosis of PTSD is to be based upon exposure to a 
traumatic event or events in which the person was exposed to 
actual or threatened death or serious injury and the person's 
response involved intense fear, helplessness, or horror).  As 
such, the counseling report does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim or raise a reasonable possibility of substantiating the 
claim.    

Lastly, in terms of the appellant's statements and hearing 
testimony, the Board finds this evidence to be new but not 
material since it either (1) reiterates the appellant's 
previously considered contentions as to why she is entitled 
to service connection for PTSD or (2) argues an alternative 
alleged stressor event that the appellant believes is related 
to her diagnosis of PTSD and depression. See January 2005 
statement with VA Form-9, p. 7 (appellant argued that her in-
service stressor events consisted of "the way [she] was 
discharged" and the emotional pain of abandonment and 
vulnerability she experienced in relationship to her 
discharge); April 2007 BVA hearing transcript, p. 5 
(appellant testified that she was ordered to "drop her 
pants" on two separate occasions, resulting in embarrassment 
and humiliation).  A review of the claims file fails to 
reveal any supportive evidence of the stressor event reported 
by the appellant in April 2007 or that this alleged event can 
be or has been associated with the appellant's diagnosis of 
PTSD.  The appellant's assertions alone are insufficient to 
substantiate that the alleged stressor event occurred and do 
not (alone or in consideration with the other evidence of 
record) raise a reasonable possibility of substantiating her 
claim.  As such, the Board finds that the appellant's 
statements do not constitute material evidence sufficient to 
reopen her claim.  

No new and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
PTSD with depression is not reopened and remains denied.

D.  Withdrawal of request to reopen a bilateral knee 
condition claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  The appellant withdrew her appeal as to her 
claim of entitlement to service connection for a bilateral 
knee condition during her April 2007 BVA hearing and, hence, 
there remains no allegations of errors of fact or law for 
appellate consideration regarding that claim. Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to this claim and it is dismissed. 


ORDER

No new and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
residuals of a laminectomy, discectomy at 
L4-5 is not reopened and remains denied.

No new and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder with depression is not 
reopened and remains denied.

The appeal regarding the appellant's request to reopen her 
previously denied claim of entitlement to service connection 
for a bilateral knee condition is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


